         Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 1 of 23 Page ID #:1



 1   AKIN GUMP STRAUSS HAUER & FELD LLP
 2   PAUL D. TRIPODI II (SBN 162380)
     ptripodi@akingump.com
 3   4 Park Plaza, Suite 1900
     Irvine, CA 92614
 4   Tel: 949-885-4100
     Fax: 949-885-4101
 5
     DAVID C. VONDLE (CA SBN 221311)
 6   dvondle@akingump.com
     Robert S. Strauss Tower
 7   2001 K Street N.W.
     Washington, DC 20006
 8   Tel: 202-887-4000
     Fax: 202-887-4288
 9
     Attorneys for Plaintiff Business Efficiency
10   Solutions, LLC
11
12
13                          UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
16
17   BUSINESS EFFICIENCY                      Case No. 8:21-cv-1330
     SOLUTIONS, LLC,
18                                            COMPLAINT FOR VIOLATIONS
                        Plaintiff,
19                                            OF (1) DEFEND TRADE SECRETS
           v.                                 ACT; (2) CALIFORNIA UNIFORM
20                                            TRADE SECRETS ACT; AND (3)
     HUAWEI TECHNOLOGIES CO.
21   LTD, a China company, and HUAWEI         CAL. BUS. & PROF. CODE § 17200
     TECHNOLOGIES (PAKISTAN)                  ET. SEQ.
22   PRIVATE LIMITED, a Pakistan
     company,                                 DEMAND FOR JURY TRIAL
23
                        Defendants.
24
25
26
27
28

                                                   1
         Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 2 of 23 Page ID #:2



 1         Plaintiff Business Efficiency Solutions, LLC (“BES”) brings this action against
 2   Defendants Huawei Technologies Co. LTD (“Huawei-China”) and Huawei Technologies
 3   (Pakistan) Private Limited (“Huawei-Pakistan”) (collectively, “Huawei”) for theft and
 4   misappropriation of trade secrets under both 18 U.S.C. § 1836, the Defend Trade Secrets
 5   Act (“DTSA”) and California Civil Code § 3426, the California Uniform Trade Secrets
 6   Act (“CUTSA”), and for unfair competition under California Business and Professions
 7   Code § 17200 et seq.
 8                                      INTRODUCTION
 9         1.     In 2015, the government of Pakistan launched a program designed to
10   completely overhaul existing police and law enforcement agencies with new, innovative
11   technology to make the cities of Pakistan safer. The Pakistani government invited
12   highly technical proposals from Huawei and other technology companies around the
13   world for the inaugural “Safe City” project in Lahore, Pakistan.
14         2.     At the time, Huawei lacked the capability to undertake such a technically
15   advanced project on its own, and it lacked the ability to develop the required controls
16   and customized software in-house or in time to submit a bid for the work to the
17   Pakistani government.
18         3.     BES and its engineers, however, had the capability, expertise, and
19   knowledge that Huawei lacked to meet the technical and software requirements for the
20   Safe City project in Lahore. Huawei aggressively sought to partner with BES to assist
21   in the preparation and submission of its bid for the project. BES agreed to partner with
22   Huawei and provided its technical expertise for the proposal. Huawei then submitted a
23   bid valued at $150 million for the Lahore project with Huawei as the general contractor
24   and BES as the exclusive subcontractor. Based on BES’s prowess in advanced software
25   systems, Pakistan awarded the project to Huawei, and Huawei exclusively
26   subcontracted the advanced technical work to BES.
27         4.     After Huawei’s successful bid for the Lahore Project, Huawei gained
28   possession of BES’s most commercially valuable trade secrets and other confidential

                                                 2
         Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 3 of 23 Page ID #:3



 1   information. Specifically, Huawei obtained BES’s complete software systems,
 2   including BES’s proprietary, trade secret “low-level designs” (“LLDs”). Meanwhile,
 3   Huawei began to contest its obligations to pay BES for the Lahore project and disputed
 4   its obligations to BES in connection with additional Safe City projects under the
 5   contract.
 6         5.     After Huawei had BES’s valuable trade secrets and other intellectual
 7   property in its possession, Huawei used its knowledge of BES’s technology to begin
 8   secretly procuring certain portions of BES’s software systems from other sources –
 9   including from vendors BES identified to Huawei.
10         6.     Huawei also began to use one of BES’s software systems to establish a
11   “backdoor” from China into Pakistan that allowed Huawei to collect and view data
12   important to Pakistan’s national security and other private, personal data on Pakistani
13   citizens.
14         7.     After obtaining possession and access to BES’s trade secrets under the
15   guise of contract, beginning in the fall of 2018, Huawei pursued contracts to develop
16   other Safe City projects in Pakistan and around the world on its own – in violation of its
17   agreement with BES and the limited license to BES’s technology provided therein.
18         8.     BES is not Huawei’s first victim of intellectual property theft. According
19   to the United States Department of Justice, Huawei has stolen source code, software,
20   and confidential trade secrets from numerous other companies, including major
21   technology companies in the United States. See, e.g.,
22   https://www.justice.gov/opa/pr/chinese-telecommunications-conglomerate-huawei-and-
23   subsidiaries-charged-racketeering; see also https://www.justice.gov/opa/pr/chinese-
24   telecommunications-device-manufacturer-and-its-us-affiliate-indicted-theft-trade (both
25   visited August 11, 2021).
26         9.     BES has suffered injury from Huawei’s theft and unauthorized use of its
27   unique, proprietary and cutting-edge technology. BES seeks damages for the injury it
28   has suffered and seeks to enjoin Huawei from further unlawfully and unjustly gaining

                                                 3
          Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 4 of 23 Page ID #:4



 1   from Huawei’s theft of BES’s trade secrets and other intellectual property, including
 2   BES’s LLDs.
 3                                          THE PARTIES
 4         10.    Plaintiff Business Efficiency Solutions, LLC (“BES”) is a Delaware limited
 5   liability corporation with its principal place of business in Buena Park, California.
 6         11.    Defendant Huawei Technologies Co. LTD (“Huawei-China”) is a foreign
 7   company with its principal place of business at Bantian, Longgang District, Shenzhen,
 8   People’s Republic of China.
 9         12.    Defendant Huawei Technologies (Pakistan) Private Limited (“Huawei-
10   Pakistan”) is a foreign company with its principal place of business at 12th Floor, Saudi
11   Pak Tower, Jinnah Avenue, Blue Area, Islamabad, Pakistan.
12         13.    On information and belief, each of Huawei-China and Huawei-Pakistan
13   was the agent, servant and employee, co-venturer, alter ego, and co-conspirator of the
14   other at all relevant times, and was at all times herein mentioned, acting within the
15   course, scope, and purpose of such agency, employment, joint venture, and conspiracy,
16   and with the consent, knowledge, ratification, and authorization of such agency,
17   employment, joint venture, and conspiracy.
18                                JURISDICTION AND VENUE
19         14.    This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)(2)
20   because Huawei-China and Huawei-Pakistan are each citizens or subjects of foreign
21   states, and BES is a Delaware limited liability corporation with its principal place of
22   business in Buena Park, California. The amount in controversy exceeds $75,000.
23         15.    Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
24   events or omissions giving rise to the claims occurred, and a substantial part of the
25   property that is the subject of this action is situated, in California.
26   //

27   //

28   //


                                                    4
         Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 5 of 23 Page ID #:5



 1                   BACKGROUND AND GENERAL ALLEGATIONS
 2          Huawei Partners with BES to Win $150 Million Bid for the Lahore Project
 3         16.    In July of 2015, the Punjab Safe Cities Authority (“PSCA”) of the
 4   Government of Punjab was established to improve public safety and security in the
 5   province of Punjab, Pakistan. In Punjab Safe Cities Ordinance 2015, the PSCA outlined
 6   a vision to overhaul and modernize the existing police systems using cutting-edge,
 7   innovative technology. The Punjab Police Integrated Command, Control and
 8   Communication Center (“PPIC3”) of Lahore, Punjab was selected as the first project
 9   (the “Lahore Project”) of the PSCA. The PSCA prepared a Request for Proposal
10   (“RFP”) that included rigorous and mandatory technical requirements, specifications
11   and milestones for the various systems required under the project. The PSCA invited
12   responses to its RFP from a number of international firms, including Huawei, Motorola,
13   and Nokia, among others.
14         17.    At the time, however, Huawei did not have the technical capability to
15   deliver the systems required under the RFP, to respond to the RFP with adequate
16   technical specificity, or to develop the required control systems and customized
17   software internally in the necessary time specified in the RFP. BES, however, did have
18   the technical capability and expertise requested in the RFP, and Huawei sought to
19   partner with BES for that capability.
20         18.    In March 2016, Huawei and BES entered into an exclusive subcontractor
21   agreement whereby BES would develop eight software systems and applications called
22   for by the RFP, specifically:
23         1) Data Exchange System (“DES”): This system collects vital data from
24         numerous agencies in Pakistan such as the National ID Card Agency (the
25         “NADRA”), Excise and Customs, Cellular Companies, Land Records, Tax
26         Records, Immigration/Passport Authority and others. The collected data is stored
27         in a data warehouse and made available through custom-designed interfaces for
28         investigative use and real-time analysis by law enforcement agencies.

                                                 5
     Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 6 of 23 Page ID #:6



 1    2) Building Management System (“BMS”): This system manages security and
 2    controls access to buildings and sensitive areas within buildings. It also monitors
 3    building assets such as elevators, air-conditioning, heating, lights, emergency
 4    power systems, fire control systems, and other facility-management related assets.
 5    3) Resource Management System (“RMS”): This system manages the
 6    deployed resources at a law enforcement agency, including police force,
 7    weapons, automobiles, motorcycles, canine resources, mounted police,
 8    specialized vehicles and devices, cameras and sensors in the field, and all
 9    other resources used or deployed for monitoring, surveillance, and prompt
10    and effective emergency response.

11    4) Digital Media Forensic Center (“DFC”): This system assists in the

12    enhancement of captured video and still images by cameras installed across

13    the network. It is used in crime investigations, analysis, and case incidence
      or evidence.
14
      5) Learning Management System (“LMS”): This system improves
15
      overall workforce capabilities and capacity. It tracks delivery of
16
      appropriate training, and monitors the effectiveness of all training
17
      activities. It is vital for capacity building and workforce readiness of the
18
      police and support force.
19
      6) Media Monitoring Center (“MMC”): This system monitors social
20
      media (e.g., Facebook, Twitter, blogs, etc.) as well as print and broadcast
21
      media for law enforcement purposes.
22
      7) Field Assets, including Mobile Emergency Command and Control
23
      Vehicles (“ECV”): This system includes various field assets, such as
24    Mobile Emergency Command and Control Vehicles, specialized rugged
25    hand-held tablet computers, body-wearable cameras, and covert
26    miniaturized cameras, among other assets.
27    8) Unmanned Aerial Vehicles (“UAV”): This system manages
28    industrial-strength drones deployed to perform monitoring services from

                                             6
         Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 7 of 23 Page ID #:7



 1         the air. The drones are equipped with video cameras for real-time
 2         broadcast to a control room. Thermal cameras for nighttime surveillance
 3         and other sensors for gas leak detection are required features of the UAVs.
 4         19.    BES spent considerable time and resources preparing highly technical and
 5   substantive responses to the RFP. Because of BES’s contribution to the RFP response,
 6   the PSCA awarded Huawei’s proposal for the Lahore Project with a bid of $150 million.
 7               Huawei Demands BES Provide Proprietary Low-Level Designs
 8         20.    After the award of the Lahore Project, engineers at BES designed and
 9   custom built, from the ground up, each of the eight systems described in detail in the
10   Subcontractor Agreement and required by the RFP – i.e., the DES, BMS, RMS, DFC,
11   LMS, MMC, ECV, and UAV. At their core, all of these systems include BES’s
12   confidential and proprietary LLDs. The LLDs for each system include complete
13   technical and engineering documentation and information, software code and
14   components, basic system architectures and conceptual designs, interface designs,
15   diagrams and schematics, plans, workflow methods and protocols, and narratives and
16   knowledge on system function, among other information. The full LLDs created by
17   BES are not simply deliverables contemplated by the RFP for the Lahore Project under
18   the Subcontractor Agreement between Huawei-Pakistan and BES, but include BES’s
19   valuable trade secrets at the core of BES’s business.
20         21.    In June of 2016, and with ongoing development by BES of the eight
21   systems well underway, BES received for the first time an email from Andy Queguoji,
22   a Huawei-China employee based at a Huawei Research and Development Center in
23   Suzhou, China. Ex. 1 (annotated). Mr. Queguoji demanded that BES immediately
24   send its then-existing LLDs for all eight systems to China for testing by Huawei. Id.
25   BES, however, had never discussed or agreed with Huawei to send its proprietary LLDs
26   to a facility in China for testing. Although the confidentiality provisions in BES’s
27   agreements with Huawei were written to protect such materials and information, BES
28   was concerned about installing in China the software systems developed for the Lahore


                                                 7
          Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 8 of 23 Page ID #:8



 1   Project, even if only for testing purposes. BES appealed to its local contact at Huawei-
 2   Pakistan, Managing Director Jeffrey Chenfeng. Mr. Chenfeng indicated that the
 3   “order” was coming directly from the Board of Directors at Huawei-China and
 4   threatened to terminate all agreements between the parties if BES did not immediately
 5   comply with Huawei-China’s demands.
 6         22.    BES agreed to provide access in accordance with Huawei’s demands, but
 7   only after securing additional affirmative representations from Huawei’s Board of
 8   Directors, via Mr. Chenfeng, that Huawei would return the LLDs to BES after testing
 9   was complete. BES then sent the LLDs for seven of the eight systems to Huawei-China
10   via electronic mail. For the eighth and largest system, the DES system, Mr. Chenfeng
11   demanded that BES download the DES file to an external disk, provided by Mr.
12   Chenfeng, for shipment to Huawei’s laboratory in China, which BES did. The parties’
13   agreements bound Huawei to protect BES’s LLDs with the same level of confidentiality
14   as Huawei would its own confidential information.
15         23.    As a further condition for providing the LLDs to Huawei, BES required
16   that BES have virtual access to the laboratory in China to oversee both the installation
17   of the systems for testing, as well as the uninstallation of the systems after testing was
18   complete. Huawei agreed, and provided BES with virtual access to Huawei’s laboratory
19   in China. In October of 2016, Chen Deng, a Huawei-China employee based in the
20   laboratory in Suzhou, China, informed BES that BES’s DES system had been
21   successfully deployed in China. Ex. 2; Ex. 3 (highlighted). After testing was complete,
22   however, Huawei revoked BES’s access to the laboratory in China, without explanation.
23   On August 11, 2018, BES terminated Huawei’s authorization to use any of these
24   proprietary systems and demanded their return. As of the filing of this complaint,
25   Huawei-China has yet to return BES’s LLDs for the eight systems, or allow BES to
26   uninstall any software, including the DES system, from Huawei’s facility in China.
27   //

28   //


                                                  8
         Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 9 of 23 Page ID #:9



 1    Huawei Uses BES’s DES System to Create a Backdoor and Obtain Data Important to
 2                 Pakistan’s National Security and to Spy on Pakistani Citizens
 3         24.    As discussed above, the DES acts as a data aggregator, in which sensitive
 4   data from different sources and government agencies can be collected as part of the
 5   Lahore Safe City project and analyzed in one place to facilitate law enforcement
 6   investigations. The data stored in the DES in connection with the Lahore Project
 7   includes data from Pakistan’s Criminal Record Management System, FIR & Police
 8   Station Record Management System, Criminal Record Management System, Stolen &
 9   Recovered Vehicle Management System, Foreigner Registration System, Crime Diary
10   & Reporting System, NADRA Database, FBR Database, Customs (Import/Export)
11   Database, Excise and Taxation Departments, Vehicle Fitness Certification Data, Stolen
12   Vehicles Data, Stolen Property Data, and Punjab Forensics. This information comprises
13   sensitive Pakistani national intelligence data.
14         25.    At all relevant times, the agreement and understanding between the parties
15   was that the location of the DES would be in the PPIC3 Center in Lahore, for direct use
16   by the Punjab Police at PPIC3. In March of 2017, after BES installed the DES in
17   Lahore, BES was informed that two high-ranking Huawei-China officials had traveled
18   unannounced to Pakistan, specifically Vice President Edward Zhang based in
19   Shenzhen, China, and Director Corrine Lin, based in Dubai, and demanded to meet
20   with BES. Ex. 4. The two Huawei-China officials, accompanied by Mr. Chenfeng of
21   Huawei-Pakistan, demanded that BES set up a duplicate DES environment in Huawei’s
22   laboratory in China, this time not merely for testing purposes but with full access to data
23   at the Lahore Safe City project.
24         26.    BES refused to install the duplicate DES environment without written
25   approval from PPIC3. Specifically, BES raised its concerns to Huawei regarding the
26   implications to Pakistani national security of allowing Huawei-China a “backdoor” that
27   could be used to export to China highly sensitive data of importance to Pakistan’s
28   national security. Ex. 5. Initially, Huawei-Pakistan responded by reiterating its

                                                  9
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 10 of 23 Page ID #:10



 1   demands. BES again refused and Huawei threatened to withhold payments owed to
 2   BES. BES demanded that the Managing Director of the Lahore Safe City Project get
 3   approval from the Pakistan government (PPIC3) to confirm that the government had no
 4   objection to the “transfer of this technology (DES) outside of PPIC3 for security
 5   reasons.” Id. Huawei then indicated that approval from the Pakistani government was
 6   not necessary. Ex. 6 (highlighted). Later, Huawei-China and Huawei-Pakistan
 7   indicated that they had received approval from the Pakistani government. Huawei
 8   threatened to terminate the agreements between the parties and withhold all payments
 9   owed to BES unless BES installed the duplicate DES system in China. In light of
10   Huawei’s affirmative representations that they had the approval of the Pakistani
11   government, the duplicate DES system was installed in China. On information and
12   belief, Huawei-China uses the proprietary DES system as a backdoor from China into
13   Lahore to gain access, manipulate, and extract sensitive data important to Pakistan’s
14   national security.
15         27.    Huawei was also exposed by the BBC for having installed an additional
16   covert backdoor to monitor Pakistan citizens using Wi-Fi chips installed in the cabinet
17   housings of the CCTV security system in Pakistan. See
18   https://www.bbc.com/news/technology-47856098 (visited August 11, 2021).
19    Huawei Cuts Out BES and Provides BES’s Proprietary LLDs to Third-Party Vendors
20         28.    Throughout 2016 and into 2017, BES engineers continued to develop and
21   prepare for implementation of the eight systems for the Lahore Project. This included
22   working with technology vendors to ensure top-to-bottom integrated system
23   compatibility and internal compliance for each system.
24         29.    In May of 2017, however, BES received a notification from Huawei that
25   “[t]he clients [i.e., PSCA and PPIC3] were [allegedly] not satisfied with BES proposal
26   of these five systems (RMS/LMS/BMS/[UAV]/ECV), so clients wanted to either do
27   these systems themselves or bought these systems from other vendors.” Ex. 7. Huawei
28   took these five proprietary systems from BES and implemented them on their own or

                                                10
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 11 of 23 Page ID #:11



 1   disclosed and shopped them to other vendors, including those identified by BES. BES
 2   later learned that while the BMS, UAV, and ECV systems were implemented in the
 3   Lahore Project, Huawei had convinced the PSCA and PPIC3 that two of these systems,
 4   i.e., the RMS and LMS, should be “de-scoped” and not implemented, despite Huawei
 5   having received payment for these systems.
 6         30.    Huawei had specifically contracted with BES to develop, and BES did
 7   develop and deliver, these five systems for the Lahore Project. Despite Huawei having
 8   not yet paid BES for delivery of these five systems, Huawei-China nonetheless
 9   maintains possession of all aspects of these five systems from BES, including the full,
10   proprietary LLDs. As discussed further below, on information and belief, Huawei has
11   used or will use these systems in projects apart from the Lahore Project.
12                        BES Sends Cease and Desist Letter to Huawei
13         31.    Huawei-China and Huawei-Pakistan agreed to in-person meetings on April
14   7 and April 9, 2018 at Huawei’s offices in Pakistan to discuss Huawei’s payment under
15   the parties’ agreements for use of BES’s proprietary technology, trade secrets, and other
16   intellectual property. Huawei ended the second meeting abruptly, and indicated a
17   preference to resolve the parties’ dispute through legal proceedings. That same day,
18   BES sent an Arbitration Notice to the management of Huawei seeking, among things,
19   resolution of the open issues between BES and Huawei relating to the parties’
20   agreements. Ex. 8 (highlighted).
21         32.    Huawei’s posture shifted. Over the next two months, Huawei exhibited a
22   desire to resolve the parties’ disputes informally and to move the business relationship
23   forward. Ex. 9 (email from Huawei-Pakistan Project Director Job Liwen: “for sure
24   we are willing to have more discussion with [BES’s CEO] Mr. Javed to manage the
25   thing in better way”). As a gesture of good faith, BES agreed to forestall formal legal
26   proceedings to pursue further discussions with Huawei. Huawei’s apparent willingness
27   to work together with BES to resolve these issues amicably, however, was short-lived.
28   Following another in-person meeting between representatives from BES and Huawei,

                                                 11
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 12 of 23 Page ID #:12



 1   on May 29, 2018, Mr. Liwen sent an email regarding Huawei’s use of BES’s LLDs for
 2   the five systems for which Huawei refused to remit payment. Mr. Liwen once again
 3   alleged that the PSCA did not use BES’s five systems and suggested that Huawei is
 4   therefore not obligated to compensate BES for those systems, contrary to the parties’
 5   agreement. He also admitted to sending documents and “the solution,” i.e. systems, to
 6   “others” but claimed that what Huawei sent to “others” was different from BES’s
 7   systems:
 8         [I]n regards to Intellectual Property and Proprietary/Confidential
 9         Information, [BES’s claim] makes no sense as I already find all the emails
           and document that 5 systems out of 8 all have official email from PSCA or
10         BES to use other solution, all the RFP/document we sent to others is from
11         the PSCA original RFP and the solution including LLD is also totally
           different with YOURS.
12
13   Ex. 10. Notably, Huawei never produced these “official email[s]” to BES or
14   provided any additional information to support these statements, despite BES
15   requesting that the emails be provided.
16         33.    On August 11, 2018, BES sent Huawei-China and Huawei-Pakistan a
17   formal cease and desist letter revoking any and all prior authorizations for Huawei to
18   possess or use BES’s confidential and proprietary information, and demanded
19   compensation owed to BES. Ex. 11. In its letter, BES made clear that “Huawei is not
20   authorized to continue using BES’ Intellectual Property and Proprietary Information and
21   continuation of such use will be considered an illegal act by Huawei.” Id.
22         34.    Huawei and BES each also filed petitions for arbitration before the Senior
23   Civil Judge in Islamabad, Pakistan, on September 27, 2018 and September 10, 2020,
24   respectively. By its petition, Huawei sought and obtained an injunction precluding BES
25   from terminating the parties’ agreements, despite BES never expressing an intent to do
26   so. Ex. 12. BES’s petition for arbitration in Pakistan seeks an award of damages arising
27   out of Huawei’s breach of the parties’ agreements, which differ from BES claims of
28

                                                12
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 13 of 23 Page ID #:13



 1   trade secret theft and misappropriation, and unfair business practices that are subject of
 2   this action.
 3                Huawei Uses BES’s Trade Secret LLDs in Other Safe City Projects
 4          35.     On information and belief, Huawei used and continues to use BES’s trade
 5   secrets and other intellectual property, including the LLDs for the eight systems
 6   developed by BES, in other Safe City projects in Pakistan and around the world.
 7          36.     For example, the Punjab Government announced that safe cities would be
 8   deployed in multiple additional cities, including Kasur (the “Kasur Project”). Ex. 13.
 9   The Kasur Project was not subject to the same formal RFP and bidding process used for
10   Lahore. Instead, the project was awarded to Huawei without a formal public
11   announcement, and Huawei began work on the project discreetly. On information and
12   belief, Huawei used BES’s trade secrets, including its LLDs, obtained during the Lahore
13   Project as part of the Kasur Project. In October of 2018, when BES discovered that
14   Huawei was working on the Kasur project, BES approached Mr. Chenfeng. Mr.
15   Chenfeng admitted to BES that Huawei had been awarded the Kasur Project, and
16   initially implied that the lack of payment was an oversight. He told BES to submit
17   invoices to Huawei and BES did so. Ex. 14 (invoice under Consulting Agreement); Ex.
18   15 (invoice under Subcontractor Agreement). Huawei, however, never paid the
19   invoices and later reversed on its position that payments were required under the parties’
20   agreements. Ex.16 (highlighted).
21          37.     According to news reports and the PSCA website, work has started or will
22   start on a Safe City project in the City of Bahawalpur (the “Bahawalpur Project”). See,
23   e.g., https://psca.gop.pk/projects/bahawalpur/ and https://pakobserver.net/2020-buzdar-
24   govt-on-path-of-public-facilitation/ (both visited August 11, 2021). On information
25   and belief, Huawei has used and will continue to use BES’s trade secrets, including its
26   LLDs, obtained during the Lahore Project as part of the Bahawalpur Project.
27          38.     According to news reports and the PSCA website, work has started or will
28   start on a Safe City project in the City of Rawalpindi (the “Rawalpindi Project”). See,

                                                 13
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 14 of 23 Page ID #:14



 1   e.g., https://psca.gop.pk/projects/rawalpindi/ and https://pakobserver.net/2020-buzdar-
 2   govt-on-path-of-public-facilitation/ (both visited August 11, 2021). On information and
 3   belief, Huawei has used and will continue to use BES’s trade secrets, including its
 4   LLDs, obtained during the Lahore Project as part of the Rawalpindi Project.
 5         39.    According to news reports and the PSCA website, work has started or will
 6   start on a Safe City project in the City of Multan (the “Multan Project”). See, e.g.,
 7   https://psca.gop.pk/projects/multan/ and https://pakobserver.net/2020-buzdar-govt-on-
 8   path-of-public-facilitation/ (both visited August 11, 2021). On information and belief,
 9   Huawei has used and will continue to use BES’s trade secrets, including its LLDs,
10   obtained during the Lahore Project as part of the Multan Project.
11         40.    According to news reports and the PSCA website, work has started or will
12   start on a Safe City project in the City of Faisalabad (the “Faisalabad Project”). See,
13   e.g., https://psca.gop.pk/projects/faisalabad/ and https://pakobserver.net/2020-buzdar-
14   govt-on-path-of-public-facilitation/ (both visited August 11, 2021). On information and
15   belief, Huawei has used and will continue to use BES’s trade secrets, including its
16   LLDs, obtained during the Lahore Project as part of the Faisalabad Project.
17         41.    According to news reports and the PSCA website, work has started or will
18   start on a Safe City project in the City of Gujranwala (the “Gujranwala Project”). See,
19   e.g., https://psca.gop.pk/projects/gujranwala/ and https://pakobserver.net/2020-buzdar-
20   govt-on-path-of-public-facilitation/ (both visited August 11, 2021). On information and
21   belief, Huawei has used and will continue to use BES’s trade secrets, including its
22   LLDs, obtained during the Lahore Project as part of the Gujranwala Project.
23         42.    According to news reports, a Safe City project in the City of Dera Ghazi
24   Khan (the “Dera Ghazi Khan Project”) was made operational. See, e.g.,
25   https://www.thenews.com.pk/print/861431-smart-city-project-made-operational-in-dg-
26   khan and https://pakobserver.net/2020-buzdar-govt-on-path-of-public-facilitation/ (both
27   visited August 11, 2021). On information and belief, Huawei has used and will
28

                                                 14
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 15 of 23 Page ID #:15



 1   continue to use BES’s trade secrets, including its LLDs, obtained during the Lahore
 2   Project as part of the Dera Ghazi Khan Project.
 3         43.    According to news reports, work has started or will start on a Safe City
 4   project in the City of Karachi, which is the largest city in Pakistan (the “Karachi
 5   Project”). See, e.g., https://www.dawn.com/news/1618678/rs30bn-sanctioned-for-
 6   karachi-safe-city-plan-to-be-launched-next-fiscal-year (visited August 11, 2021). On
 7   information and belief, Huawei has used and will continue to use BES’s trade secrets,
 8   including its LLDs, obtained during the Lahore Project as part of the Karachi Project.
 9         44.    On information and belief, Huawei has pursued additional Safe City
10   contracts outside of Pakistan. On information and belief, Huawei has used and will
11   continue to use BES’s trade secrets, including its LLDs, obtained during the Lahore
12   Project, in Safe City projects outside of Pakistan, including in Qatar, Dubai, the United
13   Arab Emirates, and Saudi Arabia. See, e.g.,
14   https://www.thepeninsulaqatar.com/article/05/05/2021/UDC,-Huawei-sign-MoU-to-
15   deploy-smart-city-solutions (visited August 11, 2021). None of the agreements between
16   the parties contemplate or allow for the use of BES’s trade secrets for any Safe City
17   project outside of Pakistan.
18                                           COUNT I:
19                Misappropriation of Trade Secrets Under 18 U.S.C. § 1836,
20                           the Defend Trade Secrets Act (“DTSA”)
21         45.    BES repeats and realleges, as if fully set forth herein, the allegations of the
22   preceding paragraphs.
23         46.    BES owns trade secrets, which include confidential and proprietary LLDs
24   for each of the eight systems listed and described above. These trade secrets include
25   complete technical and engineering documentation and information, software code and
26   components, basic system architectures and conceptual designs, interface designs,
27   diagrams and schematics, plans, workflow methods and protocols, and narratives and
28   knowledge on system function, among other information, for each of the eight systems


                                                  15
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 16 of 23 Page ID #:16



 1   described above. The full LLDs comprise BES’s valuable intellectual property and
 2   trade secrets at the core of BES’s business.
 3         47.    These trade secrets derive independent economic value from not being
 4   generally known to the public. For example, Huawei partnered with BES for the Lahore
 5   Project specifically because BES’s trade secrets, e.g., the LLDs, were not generally
 6   known to the public. BES makes a significant effort to maintain the secrecy of its trade
 7   secrets, and takes reasonable measures to keep its information secret.
 8         48.    Huawei separately and distinctly misappropriated BES’s trade secrets when
 9   (1) Huawei continued to use BES’s trade secrets, including the LLDs, after BES
10   demanded that Huawei cease and desist its use of BES’s trade secrets; (2) Huawei used
11   BES’s trade secrets, including the LLDs, in other Safe City projects in Pakistan,
12   including in Kasur, Bahawalpur Rawalpindi, Multan, Faisalabad, Gujranwala, Dera
13   Ghazi Khan and/or Karachi; (3) Huawei used BES’s trade secrets, including the LLDs,
14   in other Safe City projects outside of Pakistan.
15         49.    Huawei knew or had reason to know that their knowledge of BES’s trade
16   secrets was acquired under circumstances giving rise to a duty to maintain the secrecy
17   and/or limit the use of the trade secrets. Specifically, Huawei knew that the contractual
18   relationship between Huawei and BES, which was limited to the Lahore Project and
19   certain future projects in Pakistan, gave rise to a duty to maintain the secrecy of BES’s
20   trade secrets and/or limit their use to the Lahore Project and certain future projects in
21   Pakistan. Huawei-China also knew or had reason to know that their knowledge of
22   BES’s trade secrets was derived from or through Huawei-Pakistan’s contractual
23   relationship with BES, and that Huawei-Pakistan owed a duty to BES to maintain the
24   secrecy of the trade secrets and/or limit the use of BES’s trade secrets to the Lahore
25   Project and certain future projects in Pakistan.
26         50.    Huawei’s misappropriation of BES’s trade secrets has harmed BES. These
27   trade secrets comprise BES’s commercially valuable intellectual property and include
28   proprietary information at the core of BES’s business. BES has incurred substantial

                                                    16
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 17 of 23 Page ID #:17



 1   losses and costs as a proximate result of Huawei’s misappropriation of BES trade
 2   secrets, including loss of revenue from the Lahore Project and other Safe City projects,
 3   and BES is entitled to damages, including but not limited to loss of the economic value
 4   BES derives from exclusive use of its proprietary technology, and legal and
 5   investigation costs.
 6         51.    In addition to damages, BES is entitled to injunctive relief enjoining
 7   Huawei from continued misappropriation of BES technology. If the Court determines
 8   that it would be unreasonable to prohibit Huawei’s future use of BES’s technology, such
 9   future use should be conditioned upon payment of a royalty to BES.
10         52.    Huawei’s misappropriation of BES’s trade secrets is willful and malicious,
11   because Huawei continues to use BES’s trade secrets, including BES’s LLDs, all while
12   refusing to provide payment to BES, after BES demanded Huawei cease and desist from
13   use of BES’s technology.
14                                          COUNT II:
15       Misappropriation of Trade Secrets Under California Civil Code § 3426, the
16                      California Uniform Trade Secrets Act (CUTSA)
17         53.    BES repeats and realleges, as if fully set forth herein, the allegations of the
18   preceding paragraphs.
19         54.    BES owns trade secrets, which include confidential and proprietary LLDs
20   for each of the eight systems listed and described above. These trade secrets include
21   complete technical and engineering documentation and information, software code and
22   components, basic system architectures and conceptual designs, interface designs,
23   diagrams and schematics, plans, workflow methods and protocols, and narratives and
24   knowledge on system function, among other information, for each of the eight systems
25   described above. The full LLDs comprise BES’s valuable intellectual property and
26   trade secrets at the core of BES’s business.
27         55.    These trade secrets derive independent economic value from not being
28   generally known to the public. For example, Huawei partnered with BES for the Lahore


                                                    17
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 18 of 23 Page ID #:18



 1   Project specifically because BES’s trade secrets, e.g., the LLDs, were not generally
 2   known to the public. BES makes a significant effort to maintain the secrecy of its trade
 3   secrets, and takes reasonable measures to keep its information secret.
 4         56.    Huawei separately and distinctly misappropriated BES’s trade secrets when
 5   (1) Huawei continued to use BES’s trade secrets, including the LLDs, after BES
 6   demanded that Huawei cease and desist its use of BES’s trade secrets; (2) Huawei used
 7   BES’s trade secrets, including the LLDs, in other Safe City projects in Pakistan,
 8   including in Kasur, Bahawalpur Rawalpindi, Multan, Faisalabad, Gujranwala, Dera
 9   Ghazi Khan and/or Karachi; (3) Huawei used BES’s trade secrets, including the LLDs,
10   in other Safe City projects outside of Pakistan.
11         57.    Huawei knew or had reason to know that their knowledge of BES’s trade
12   secrets was acquired under circumstances giving rise to a duty to maintain the secrecy
13   and/or limit the use of the trade secrets. Specifically, Huawei knew that the contractual
14   relationship between Huawei and BES, which was limited to the Lahore Project and
15   certain future projects in Pakistan, gave rise to a duty to maintain the secrecy of BES’s
16   trade secrets and/or limit their use to the Lahore Project and certain future projects in
17   Pakistan. Huawei-China also knew or had reason to know that their knowledge of
18   BES’s trade secrets was derived from or through Huawei-Pakistan’s contractual
19   relationship with BES, and that Huawei-Pakistan owed a duty to BES to maintain the
20   secrecy of the trade secrets and/or limit the use of BES’s trade secrets to the Lahore
21   Project and certain future projects in Pakistan.
22         58.    Huawei’s misappropriation of BES’s trade secrets has harmed BES. These
23   trade secrets comprise BES’s commercially valuable intellectual property and include
24   proprietary information at the core of BES’s business. BES has incurred substantial
25   losses and costs as a proximate result of Huawei’s misappropriation of BES trade
26   secrets, including loss of revenue from the Lahore Project and other Safe City projects,
27   and BES is entitled to damages, including but not limited to loss of the economic value
28

                                                  18
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 19 of 23 Page ID #:19



 1   BES derives from exclusive use of its proprietary technology, and legal and
 2   investigation costs.
 3          59.   In addition to damages, BES is entitled to injunctive relief enjoining
 4   Huawei from continued misappropriation of BES technology. If the Court determines
 5   that it would be unreasonable to prohibit Huawei’s future use of BES’s technology, such
 6   future use should be conditioned upon payment of a royalty to BES.
 7          60.   Huawei’s misappropriation of BES’s trade secrets is willful and malicious,
 8   because Huawei continues to use BES’s trade secrets, including BES’s LLDs, all while
 9   refusing to provide payment to BES, after BES demanded Huawei cease and desist from
10   use of BES’s technology.
11                                          COUNT III:
12                    Unfair Competition Under California Business and
13                               Professions Code § 17200 et seq.
14          61.   BES repeats and realleges, as if fully set forth herein, the allegations of the
15   preceding paragraphs.
16          62.   Huawei engaged and continues to engage in unlawful, unfair, and/or
17   fraudulent business acts and practices. Such acts and practices include, but are not
18   limited to, misappropriating BES’s trade secrets and other intellectual property,
19   including those that were a part of the proprietary LLDs that Huawei obtained from
20   BES.
21          63.   Huawei’s business acts and practices were unfair in that the substantial
22   harm suffered by BES outweighs any justification that Huawei may have for engaging
23   in those acts and practices. For example, Huawei’s practice of withholding payment to
24   BES and threatening to terminate the contract constitutes unfair business acts and
25   practices.
26          64.   Huawei’s business acts and practices were and are unlawful as described in
27   the preceding paragraphs.
28

                                                  19
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 20 of 23 Page ID #:20



 1         65.    Huawei’s business acts and practices were fraudulent in that a reasonable
 2   person would likely be deceived by their material misrepresentations and omissions.
 3   Specifically, Huawei implemented a fraudulent scheme in which they systematically
 4   acquired BES’s trade secrets and confidential information through repeated material
 5   misrepresentations and omissions as well as coercion, with the goal of using BES’s
 6   trade secrets in certain future Safe City projects beyond the parties’ agreements. For
 7   example, Huawei entered into a contract agreement with BES for the Lahore project,
 8   without intending to honor the terms of the contract, including but not limited to
 9   payments to which BES is entitled and the limits on the use and disclosure of BES’s
10   trade secrets.
11         66.    Upon information and belief, Huawei continues to use BES’s trade secrets
12   unlawfully including, for example, using BES’s trade secret and proprietary LLDs in
13   other Safe City projects in Pakistan, including Kasur, Bahawalpur, Rawalpindi, Multan,
14   Faisalabad, Gujranwala, Dera Ghazi Khan, and/or Karachi.
15         67.    Upon information and belief, Huawei continues to use BES’s trade secrets
16   unlawfully including, for example, using BES’s trade secret and proprietary LLDs in
17   pursuing other Safe City projects outside of Pakistan, including in Qatar, Dubai, the
18   United Arab Emirates, and Saudi Arabia.
19         68.    BES has been harmed as a result of Huawei’s unlawful, unfair, and
20   fraudulent business acts and practices. BES has incurred substantial losses and costs as
21   a proximate result of Huawei’s unlawful, unfair, and fraudulent business acts and
22   practices, and BES is entitled to damages, including but not limited to loss of the
23   economic value BES derives from exclusive use of its proprietary technology, damages
24   owed to BES due to Huawei’s continued use of BES technology, and legal and
25   investigation costs.
26         69.    In addition to damages, BES is entitled to permanent injunctive relief
27   enjoining Huawei’s continued misappropriation and use of BES technology. The relief
28

                                                 20
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 21 of 23 Page ID #:21



 1   should also include specific performance that requires Huawei to return of all of BES’s
 2   intellectual property and technology, including the LLDs.
 3         70.    But for Huawei’s unlawful, unfair, and deceptive practices, BES would not
 4   have suffered these injuries.
 5                                   PRAYER FOR RELIEF
 6         WHEREFORE, BES prays for judgment as follows:
 7         A.     On the First Cause of Action, damages in the amount of BES’s actual
 8   losses and Huawei’s unjust enrichment; exemplary and punitive damages amounting to
 9   twice the sum of actual losses and unjust enrichment for willful and malicious
10   misappropriation; injunctive relief enjoining Huawei from continued misappropriation
11   of BES’s trade secrets, including LLDs, or a reasonable royalty; and specific
12   performance requiring Huawei to return all of BES’s proprietary information, including
13   the LLDs, and destroying any copies made by, for, or on behalf of Huawei;
14         B.     On the Second Cause of Action, damages in the amount of BES’s actual
15   losses and Huawei’s unjust enrichment; exemplary and punitive damages amounting to
16   twice the sum of actual losses and unjust enrichment for willful and malicious
17   misappropriation; and injunctive relief enjoining Huawei from continued
18   misappropriation of BES’s trade secrets, including LLDs, or a reasonable royalty; and
19   specific performance requiring Huawei to return all of BES’s proprietary information,
20   including the LLDs, and destroying any copies made by, for, or on behalf of Huawei;
21         C.     On the Third Cause of Action, damages in the amount of BES’s actual
22   losses and Huawei’s unjust enrichment; injunctive relief enjoining Huawei from
23   continued misappropriation of BES’s trade secrets, including LLDs, or a reasonable
24   royalty; and specific performance requiring Huawei to return all of BES’s proprietary
25   information, including the LLDs, and destroying any copies made by, for, or on behalf
26   of Huawei;
27         D.     For reasonable attorney fees and costs;
28         E.     For pre-judgment interest on all damages; and

                                                21
      Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 22 of 23 Page ID #:22



 1       F.    For such other relief as the Court deems just and proper.
 2
     Dated: August 11, 2021              AKIN GUMP STRAUSS HAUER & FELD LLP
 3
 4
                                         By
 5                                                 Paul D. Tripodi II
 6                                       Attorneys for Plaintiff
                                         Business Efficiency Solutions, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              22
        Case 8:21-cv-01330 Document 1 Filed 08/11/21 Page 23 of 23 Page ID #:23



 1                              DEMAND FOR JURY TRIAL
 2          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff BES hereby demands a
 3   trial by jury.
 4
 5    Dated: August 11, 2021                AKIN GUMP STRAUSS HAUER & FELD LLP
 6
                                            By
 7                                                    Paul D. Tripodi II
 8                                          Attorneys for Plaintiff
                                            Business Efficiency Solutions, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 23
